Name: 2008/983/EC: Commission Decision of 9Ã December 2008 authorising the United Kingdom to benefit from a provision laid down in point 8.5 of Annex IIA to Council Regulation (EC) NoÃ 40/2008 as regards a fishing effort pool system for trawlers and similar fishing vessels operating in the North Sea and to the west of Scotland (notified under document number C(2008) 7801)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  regions of EU Member States;  international law;  maritime and inland waterway transport
 Date Published: 2008-12-31

 31.12.2008 EN Official Journal of the European Union L 352/36 COMMISSION DECISION of 9 December 2008 authorising the United Kingdom to benefit from a provision laid down in point 8.5 of Annex IIA to Council Regulation (EC) No 40/2008 as regards a fishing effort pool system for trawlers and similar fishing vessels operating in the North Sea and to the west of Scotland (notified under document number C(2008) 7801) (Only the English text is authentic) (2008/983/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 40/2008 of 16 January 2008 fixing for 2008 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular the second subparagraph of point 8.7 of Annex IIA thereto, Having regard to the request made by the United Kingdom, Whereas: (1) Points 8 and 14 of Annex IIA to Regulation (EC) No 40/2008 specify the maximum allowable fishing effort by defining maximum number of days at sea for which Community vessels of length overall equal to or greater than 10 metres carrying on board certain types of gear may be present within certain areas ranging from the Kattegat to the west of Scotland. (2) Point 8.5 of that Annex enables a Member State to manage, during the 2008 management period, its fishing effort allocations according to a kilowatt-day system. Such a management system allows allocating to fishing vessels a maximum number of days at sea different from those set out in that Annex, provided that the overall amounts of kilowatt-days corresponding to the combination of gear grouping and operational area to which the vessels belong is respected. (3) Point 8.6 of that Annex specifies that such a reallocation of days at sea shall be made with a view to a more efficient use of fishing opportunities or in order to stimulate fishing practices that lead to reduced discards and lower fishing mortality of both juvenile and adult fish. (4) Point 8.7 of that Annex provides the level of data detail that is requested from a Member State wishing to obtain the Commissions authorisation for implementing such an alternative fishing effort management system. (5) The United Kingdom has submitted a request to the Commission with letters dated 14 April, 2 May and 22 July, and with electronically formatted reports sent May, August and September 2008 as regards such an alternative management system in the United Kingdom, applying to fishing vessels using trawls or Danish seines with a mesh size of either between 70 and 89 mm or of 100 mm and more, operating in EC waters of the Norwegian Sea, the North Sea or to the west of Scotland (ICES areas IIa, IVa to IVc or VIa). That request and reports contained the information and data required under point 8.7 of Annex IIA to Regulation (EC) No 40/2008, in particular about the scope, outline, calculation, operation, monitoring and evaluation of that system. (6) The United Kingdoms system applies initially to 867 vessels. Their aggregated effort maxima during the 2008 management period are 21 095 690 kilowatt-days for the gear groupings in the range of 70 to 89 mm mesh size operating in any of the areas mentioned, and 27 867 735 kilowatt-days for the gear groupings in a range of 100 mm or more mesh size operating in any of the areas mentioned. In view of the lower amount of days at sea available to the gear groupings of mesh sizes ranging from 100 mm when operating to the west of Scotland, a sub-ceiling of 24 622 862 kilowatt-days is applicable to their fishing trips to the west of Scotland. Therefore, the conditions provided for in point 8.5 of Annex IIA to Regulation (EC) No 40/2008 are fulfilled by that system. (7) The Commission has evaluated that system and concluded that it serves the objectives set out in point 8.6 of Annex IIA to Regulation (EC) No 40/2008. The system reallocates the days with a view to more efficient use of fishing opportunities and in order to stimulate fishing practices that lead to reduced discards and lower fishing mortality of both juvenile and adult fish as required under that point. Moreover, under that system, the participating vessels are obliged to support specific conservation measures. These differ slightly in concept and importance according to the regions, and comprise the following components: respecting real-time area closures that have been established upon the detection of cod aggregations; using larger square mesh panels in order to increase whitefish selectivity; taking part in trials for more selective gears; and using only one gear instead of several during a trip. The impact of these measures will have to be evaluated at a later stage. (8) One of the incentives for fishermen to participate in the system is the allocation of steady effort compared to the management period 2007, known as conservation credits in Scotland, despite the reduction in maximum number of days at sea that apply to trawlers in the North Sea and to the west of Scotland for the management period 2008. (9) Therefore the United Kingdoms effort pool system of management in EC waters of ICES areas IIa, IVa to IVc and VIa, fishing effort of trawls, Danish seines and similar gears, except beam trawls, of mesh size either equal to or larger than 70 mm and less than 90 mm or equal to or larger than 100 mm by way of allocating and monitoring kilowatt-days should be authorised for the management period 2008, HAS ADOPTED THIS DECISION: Article 1 The United Kingdoms effort pool system of management in EC waters of ICES areas IIa, IVa to IVc and VIa, fishing effort of trawls, Danish seines and similar gears, except beam trawls, of mesh size either equal to or larger than 70 mm and less than 90 mm or equal to or larger than 100 mm by way of allocating and monitoring kilowatt-days, submitted on 14 April, 2 May and 22 July 2008, is hereby authorised for the management period 2008. Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 9 December 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 19, 23.1.2008, p. 1.